SYLLABUS

This syllabus is not part of the Court’s opinion. It has been prepared by the Office of the
Clerk for the convenience of the reader. It has been neither reviewed nor approved by the
Court. In the interest of brevity, portions of an opinion may not have been summarized.

        Sandra Woytas v. Greenwood Tree Experts, Inc. (A-31-18) (081720)

Argued March 25, 2019 -- Decided May 6, 2019

SOLOMON, J., writing for the Court.

       In this appeal, the Court first considers whether Timothy G. Woytas breached the
Marital Settlement Agreement (MSA) he entered into with Christina Woytas prior to their
divorce by committing suicide within two years of purchasing life insurance policies he
was required to “maintain” under the MSA, when those policies included a “suicide
exclusion” barring recovery of benefits if the insured were to commit suicide within two
years of purchase. Second, the Court is asked to determine to whom the limited funds in
Timothy’s estate should be distributed and in what amounts.

        The MSA required Timothy to provide a monthly sum to Christina for support of
their three children and to pay her monthly alimony for twelve years. The MSA also
required that Timothy maintain medical insurance for the children; pay sixty-five percent
of the children’s unreimbursed and non-reimbursable medical, dental, and other health
care expenses; pay sixty-five percent of any mutually agreed upon extracurricular
activities; pay fifty percent of the children’s cell-phone expenses; and, if practicable,
contribute to the children’s undergraduate college, junior college, or vocational or trade
school education, including application fees, preadmission standardized test costs, tuition,
room and board, activity fees, lab fees, books, supplies, and transportation.

       In order to secure those obligations, the MSA obligated Timothy to maintain a
$400,000 life insurance policy for the duration of his alimony obligation, naming
Christina as the beneficiary. Timothy was likewise required to maintain a $750,000 life
insurance policy for the benefit of the children, as co-equal beneficiaries. Pertinent to
this appeal, Timothy and Christina handwrote a clause into the MSA, providing that “[i]n
the event either party fails to maintain the life insurance [policy requirements], such
party’s estate shall be liable for any outstanding obligations owed under this Agreement.”

       Timothy obtained the necessary policies, which contained a “suicide exclusion”
providing that if the primary insured -- Timothy -- should commit suicide within two
years of the effective date of the policy, the death benefit would equal only the premiums
paid plus interest. A little over four months after his divorce, Timothy married Sandra
Woytas and obtained a $500,000 life insurance policy naming her as the beneficiary.
                                             1
       Less than two years after his divorce from Christina, Timothy committed suicide.
Sandra was appointed administratrix of his estate. The suicide clauses in the policies
purchased pursuant to the MSA and the policy purchased for Sandra’s benefit, which
contained a similar exclusion, led to a denial of the death benefits on each policy.

        Christina filed claims against Timothy’s estate on her own behalf and on behalf of
the three children. Sandra likewise filed a claim against Timothy’s estate for the value of
the life insurance policy naming her as beneficiary. The claims against the estate totaled
over $1,400,000. However, at the time of his death, Timothy’s assets, less estate
expenses, totaled only $446,966.47.

       Finding no controlling New Jersey case law, the Chancery judge, citing Tintocalis
v. Tintocalis, 25 Cal. Rptr. 2d 655 (Ct. App. 1993), concluded that Timothy breached the
MSA by failing to maintain life insurance for the benefit of Christina and the children.
The court explained that “the calculation of future child [support] . . . payments relie[d]
on too many uncertainties.” Finding that the claim for outstanding child support “must
be paid before any other claims,” and that this obligation exceeds the value of the estate’s
net assets, the Chancery Division awarded the amount claimed as outstanding child
support -- $750,000. The court thus ordered Sandra, as adminstratrix of Timothy’s estate,
to pay the balance of the estate to Christina for the benefit of the children.

       In an unpublished opinion, the Appellate Division affirmed. The Appellate
Division agreed with the trial court’s determination that Timothy breached the MSA by
committing suicide. The panel held that the children were entitled to the $750,000 face
value of the life insurance policy from Timothy’s estate. Thus, the panel dismissed
Sandra’s contention that the children should be entitled only to outstanding child support
payments over time. Finally, the panel held that the MSA’s requirement that Timothy
maintain life insurance benefiting the children constituted a child support order, and it
rejected Sandra’s argument that her claims had priority.

       The Court granted Sandra’s petition for certification. 236 N.J. 239 (2018).

HELD: The MSA required Timothy to “maintain” life insurance to support the children
in the event of Timothy’s death. Because Timothy’s suicide barred recovery of the life
insurance proceeds, he failed to “maintain” life insurance and therefore breached the
Agreement. A precise calculation of Timothy’s outstanding child support obligations
would be speculative, and the Chancery Division did not abuse its discretion by finding
that Timothy’s outstanding obligations exceed the remaining assets of Timothy’s estate.
Thus, there would be no remaining estate assets to pay Sandra’s claims, and a remand for
a precise damages calculation is unnecessary.




                                             2
1. The question of whether Timothy’s suicide resulted in a breach of the MSA is a matter
of first impression in New Jersey. In Tintocalis, the husband was required to
“immediately secure” and “maintain” a life insurance policy benefiting his wife until his
alimony obligation ended. 25 Cal. Rptr. 2d at 657. The husband purchased a life
insurance policy with a two-year suicide exclusion and committed suicide within the
exclusion period. Ibid. The court concluded that the husband’s actions could not
“reasonably be equated with ‘maintaining’ the policy,” because the wife could not
recover on the policy after the husband’s death. Id. at 658. (pp. 13-15)

2. Tintocalis is analogous to the present case and persuasive. As in Tintocalis, the plain
language of the MSA here required Timothy to “maintain” a life insurance policy for the
benefit of the children. Black’s Law Dictionary defines “maintain” to mean “[t]o
continue (something).” The life insurance policy purchased by Timothy for the benefit of
the children did not “continue” after his suicide. More importantly, his act of suicide
deprived the children of the intended benefits of the policy. Therefore, Timothy’s suicide
constituted a breach of the MSA -- it thwarted the MSA’s intent to provide for the
children’s support in the event of his death. (p. 15)

3. Timothy’s child support obligations were substantial, and consisted of monthly
payments as well as payment of a significant percentage of the children’s expenses. The
MSA’s clear and unambiguous handwritten clause provides for the measure of loss
occasioned by Timothy’s breach -- “any outstanding obligations owed under this
Agreement.” At the time of Timothy’s death, the three children were ages sixteen,
fourteen, and eleven. The Chancery Division concluded that the circumstances warranted
payment of the remaining assets of the estate to the children because the amount owed to
them exceeded the estate’s net assets. (pp. 15-17)

4. In light of Timothy’s substantial child support obligations and the number of years for
which it has been and will be owed, common sense supports the remedy reached by the
Chancery judge, which more accurately reflects the scope of Timothy’s obligations than
the appellate panel’s reliance on the policy limit. With that modification, the Court
affirms the judgment of the panel because Timothy’s outstanding child support
obligations exceed the value of the remaining assets of Timothy’s estate. Here, because
there would be no remaining estate assets to pay Sandra’s claims, remand for a precise
damages calculation is unnecessary. (pp. 17-18)

      The judgment of the Appellate Division is AFFIRMED AS MODIFIED.

CHIEF JUSTICE RABNER and JUSTICES LaVECCHIA, ALBIN, PATTERSON,
FERNANDEZ-VINA, and TIMPONE join in JUSTICE SOLOMON’S opinion.




                                            3
SUPREME COURT OF NEW JERSEY
     A-31 September Term 2018
               081720


   Sandra Woytas, Administratrix
    of the Estate of Timothy G.
   Woytas, deceased; and Sandra
        Woytas, individually,

         Plaintiff-Appellant,

                  v.

   Greenwood Tree Experts, Inc.,
  Greenwood Lawn Services, Inc.,
    Greenwood Continuity Trust,
  John R. Woytas, III, Raymond J.
  Woytas, David W. Dubee, Robert
     W. Dubee, Whippany Fire
   Department (a/k/a Township of
   Hanover Fire District #2) and
  Lincoln National Life Insurance
            Company,

             Defendants,

                 and

   Christina Woytas, individually
  and as guardian for T.M. Woytas,
    C.T. Woytas and J.T. Woytas,

       Defendant-Respondent.

On certification to the Superior Court,
          Appellate Division .

                  1
                    Argued                       Decided
                 March 25, 2019                 May 6, 2019


             Matheu D. Nunn argued the cause for appellant (Einhorn,
             Harris, Ascher, Barbarito & Frost, attorneys; Matheu D.
             Nunn, of counsel and on the briefs, and Bonnie C. Frost
             and Gary R. Botwinick, on the briefs).

             Lauren F. Iannaccone argued the cause for respondent
             (Connell Foley, attorneys; Lauren F. Iannaccone, on the
             brief, and Andrew C. Sayles, of counsel and on the brief).


           JUSTICE SOLOMON delivered the opinion of the Court.


      Christina Woytas and Timothy G. Woytas were married for seventeen

years and had three children. The couple divorced after entering into a Marital

Settlement Agreement that required Timothy to pay both alimony and child

support. To secure Timothy’s child support and alimony obligations, the

Agreement required that he “maintain” life insurance policies naming

Christina and their three children as beneficiaries.

      The life insurance policies Timothy purchased included a “suicide

exclusion” barring recovery of benefits if the insured were to commit suicide

within two years of purchase. Timothy committed suicide within two years of

acquiring the policies. As a result, the insurance companies did not pay the

face value of the life insurance policies, instead offering a return of premiums

plus interest.

                                        2
      In this appeal, we first consider whether Timothy breached the Marital

Settlement Agreement by committing suicide within two years of purchasing

the life insurance policies. Second, we are asked to determine to whom the

limited funds in Timothy’s estate should be distributed and in what amounts.

      We agree with the Chancery Division and the Appellate Division that the

Marital Settlement Agreement required Timothy to “maintain” life insurance

to support the children in the event of Timothy’s death. Because Timothy’s

suicide barred recovery of the life insurance proceeds, we find that he failed to

“maintain” life insurance and therefore breached the Agreement.

      As to the distribution of Timothy’s estate, we concur with the Chancery

Division that a precise calculation of Timothy’s outstanding child support

obligations would be speculative. We also determine that, in light of

Timothy’s substantial child support obligations, the Chancery Division did not

abuse its discretion by finding that Timothy’s outstanding obligations exceed

the remaining assets of Timothy’s estate. Thus, there would be no remaining

estate assets to pay Sandra’s claims, and a remand for a precise damages

calculation is unnecessary.




                                        3
                                         I.

                                         A.
      The record of the trial court reveals that Timothy and Christina were

married for more than seventeen years and had three children from the

marriage. Timothy and Christina entered into a Marital Settlement Agreement

(MSA) and divorced. The MSA required Timothy to provide $1551 per month

to Christina for support of their three children, and to pay $5000 per month of

alimony to Christina for twelve years.

      The MSA also required that Timothy maintain medical insurance for the

children; pay sixty-five percent of the children’s unreimbursed and non-

reimbursable medical, dental, prescription drug, psychiatric, psychotherapy,

psychological, eye care, and orthodontic expenses; pay sixty-five percent of

any mutually agreed upon extracurricular activities; pay fifty percent of the

children’s cell-phone expenses; and, if practicable, contribute to the children’s

undergraduate college, junior college, or vocational or trade school education,

including application fees, preadmission standardized test costs, tuition, room

and board, activity fees, lab fees, books, supplies, and transportation.

      In order to secure those obligations, the MSA required Timothy to

maintain life insurance policies naming Christina and the three children as

beneficiaries. Specifically, the MSA obligated Timothy to maintain a


                                         4
$400,000 life insurance policy for the duration of his alimony obligation,

naming Christina as the beneficiary. If Timothy remained current with his

alimony obligation, the MSA permitted him to reduce the policy by $30,000

each year, provided the value of the policy did not fall below $250,000.

Timothy was likewise required to maintain a $750,000 life insurance policy for

the benefit of the children, as co-equal beneficiaries, to be reduced by

$250,000 upon a child’s emancipation.

      Pertinent to this appeal, Timothy and Christina handwrote a clause into

the MSA, providing that “[i]n the event either party fails to maintain the life

insurance [policy requirements], such party’s estate shall be liable for any

outstanding obligations owed under this Agreement.”

      Timothy procured a $100,000 life insurance policy naming Christina as

the beneficiary, supplementing a separate $300,000 policy Timothy purchased

during their marriage, naming Christina as the beneficiary. Additionally,

Timothy obtained a $750,000 life insurance policy naming the three children

as beneficiaries. Both policies contained a “suicide exclusion” which provided

that if the primary insured -- Timothy -- should commit suicide within two

years of the effective date of the policy, the death benefit would equal only the

premiums paid plus interest.




                                        5
      A little over four months after his divorce from Christina, Timothy

married Sandra. Because Sandra’s former husband’s alimony payments

terminated upon her second marriage, Timothy obtained a $500,000 life

insurance policy naming Sandra as the beneficiary.

      Less than two years after his divorce from Christina, Timothy committed

suicide, intestate, and Sandra was appointed administratrix of his estate. At

the time of Timothy’s death, the children were ages sixteen, fourteen, and

eleven. Christina recovered $300,000 from the life insurance policy procured

by Timothy before the divorce. However, because of the “suicide exclusion,”

her claims under the policies purchased pursuant to the MSA were denied.

Instead, Christina received a return of the premiums paid on each policy, plus

interest, totaling $1600.85. Owing to a similar suicide exclusion, Sand ra was

also unable to recover from the $500,000 life insurance policy purchased for

her benefit.

                                       B.
      Christina filed claims against Timothy’s estate on her own behalf and on

behalf of the three children. She asserted that, because the insurance company

denied her claims, she was entitled to $100,000 1 and the children were entitled


1
  Sandra does not contest in this appeal Christina’s $100,000 claim against the
estate or its priority after the children’s claim.

                                       6
to $750,000 from the estate pursuant to the MSA. Sandra likewise filed a

claim against Timothy’s estate for $500,000 -- the value of the life insurance

policy naming her as beneficiary.2

                                       C.

      Sandra, as administratrix of Timothy’s estate and in her personal

capacity, filed a verified complaint in the Chancery Division. By her

complaint, Sandra made claims against Christina.3

      Christina and her eldest child, Taylor Woytas, on behalf of themselves

and the two minor children (collectively, moving defendants), filed a

counterclaim against Timothy’s estate. Moving defendants claimed that

Timothy breached the MSA by committing suicide and that they are entitled to

payment from the estate for the unrecoverable proceeds of Timothy’s life

insurance policies. The claims against the estate totaled over $1,400,000.




2
  Sandra also claimed that Timothy agreed to convey to her, upon his death,
his interest in Greenwood Tree Experts, Inc., and Greenwood Lawn Services,
Inc. Those claims are not germane to this appeal.
3
  Although not relevant to this appeal, Sandra also made claims on behalf of
the estate against several individuals and entities associated with Greenwood
Tree Experts, Inc., and Greenwood Lawn Services, Inc., the businesses
Timothy had partly owned.


                                       7
However, at the time of his death, Timothy’s assets, less estate expenses,

totaled only $446,966.47. 4

      Moving defendants filed for summary judgment, asking the Chancery

Division to declare that Timothy breached the MSA by committing suicide,

and that their claims for unpaid child support and alimony have priority over

all other claims asserted against the estate. Sandra, individually and on behalf

of the estate, opposed the motion. 5

      Finding no controlling New Jersey case law, the Chancery judge, citing

Tintocalis v. Tintocalis, 25 Cal. Rptr. 2d 655 (Ct. App. 1993), concluded that

Timothy breached the MSA by failing to maintain life insurance for the benefit

of Christina and the children. Relying upon the handwritten passage in the

MSA -- that if either party fails to maintain life insurance, the party’s estate

would be liable for any outstanding obligations owed under the agreement --

the judge found that moving defendants were entitled to damages from the

estate. The court also declared that the children’s claims had first priority over

all other claims to the remainder of the estate.




4
 This is the amount reflected in the estate’s Report of Claims to the Chancery
Division: Probate Part.
5
  Timothy’s father, John Woytas, III, also opposed the motion. However, his
claims are not pertinent to this appeal.
                                         8
      Finally, regarding damages, the court explained that “the calculation of

future child [support] . . . payments relie[d] on too many uncertainties.” The

court determined that it could not therefore calculate the precise “damages

owed to [m]oving [d]efendants that must be distributed from the estate.”

Finding that moving defendants’ claim for outstanding child support “must be

paid before any other claims,” and that this obligation exceeds the value of the

estate’s net assets, the Chancery Division awarded moving defendants the

amount claimed as outstanding child support -- $750,000. The court thus

ordered Sandra, as adminstratrix of Timothy’s estate, to pay the balance of the

estate to Christina for the benefit of the children.

                                         D.

      Sandra, in her personal capacity and as administratrix of the estate,

appealed the Chancery Division’s decision. In an unpublished opinion, the

Appellate Division affirmed summary judgment in favor of Christina and the

children.

      First, the Appellate Division agreed with the trial court’s determination

that Timothy breached the MSA by committing suicide. Like the Chancery

Division, the panel found Tintocalis persuasive and determined that in order to

“maintain” life insurance, one must “not . . . do anything [that] would interfere

with [the] benefits being paid thereunder.” (quoting 25 Cal. Rptr. 2d at 657


                                         9
(second and third alterations in original)). The panel reasoned that by

committing suicide within two years of the policies’ procurement such that the

“suicide exclusion” prevented recovery of the policies’ face value, Timothy

failed to maintain the required life insurance policies and breached the MSA.

      Noting that the MSA required Timothy to maintain life insurance with a

face value of $750,000 as security for the comprehensive support of Timothy’s

children, the panel held that the children were entitled to the $750,000 face

value of the life insurance policy from Timothy’s estate. Thus, the panel

dismissed Sandra’s contention that the children should be entitled only to

outstanding child support payments over time.

      Finally, the panel held that the MSA’s requirement that Timothy

maintain life insurance benefiting the children constituted a child support

order, and it rejected Sandra’s argument that her claims had priority.

      We granted Sandra’s petition for certification. 236 N.J. 239 (2018).

                                       II.

      Sandra does not challenge the priority of moving defendants’ claims. 6

However, she argues before this Court that Timothy’s act of suicide did not



6
  Neither Christina nor Sandra appeal the Chancery Division’s declaratory
judgment to treat the children’s claim as a claim for child support and that it
has priority under N.J.S.A. 3B:22-2(d). Therefore, the issue of priority is not
before this Court.
                                       10
constitute a breach of the MSA. Sandra additionally asserts that if this Court

does find Timothy breached the MSA, the children are not entitled to the face

value of the life insurance policy, as the Appellate Division held, but instead

are entitled only to payment of monthly child support because payment “over

time” will more accurately “discern the total sum of child support and college

costs.”

      Conversely, Christina and the children argue Timothy’s act of suicide

did constitute a breach of the MSA. Christina asks this Court to affirm the

decision of the Appellate Division and hold that the children are entitled to

$750,000, the face value of Timothy’s life insurance policy purchased for their

benefit.

                                       III.

                                       A.

      In this appeal, we examine the trial court’s grant of summary judgment

in favor of moving defendants, which rested on the conclusion that Timothy

breached the MSA by committing suicide. We review a grant of summary

judgment de novo, applying the same standard as the trial court. Bhagat v.

Bhagat, 217 N.J. 22, 38 (2014).

      By that standard, summary judgment should be granted “when ‘the

pleadings, depositions, answers to interrogatories and admissions on file,


                                       11
together with the affidavits, if any, show that there is no genuine issue as to

any material fact challenged and that the moving party is entitled to a

judgment or order as a matter of law.’” Brill v. Guardian Life Ins. Co. of Am.,

142 N.J. 520, 528-29 (1995) (quoting R. 4:46-2). The parties agree that this

appeal turns only on a question of law -- whether Timothy’s act of suicide

constituted a breach of the MSA and, if so, the proper measure of the

children’s support claim against the estate.

                                        B.

                                        1.

      In deciding whether, as a matter of law, Timothy breached the MSA, we

apply “basic contract principles” because “[a]n agreement that resolves a

matrimonial dispute is no less a contract than an agreement to resolve a

business dispute.” Quinn v. Quinn, 225 N.J. 34, 45 (2016) (citations omitted).

According to those principles, we must “discern and implement the common

intention of the parties.” Ibid. Therefore, our role when interpreting marital

settlement agreements is to “consider what is ‘written in the context of the

circumstances’ at the time of drafting and to apply ‘a rational meaning in

keeping with the expressed general purpose.’” Sachau v. Sachau, 206 N.J. 1,

5-6 (2011) (quoting Atl. N. Airlines, Inc. v. Schwimmer, 12 N.J. 293, 302

(1953)). In doing so, “the words of an agreement are given their ‘ordinary’


                                        12
meaning.” Flanigan v. Munson, 175 N.J. 597, 606 (2003) (quoting Shadow

Lake Vill. Condo. Ass’n v. Zampella, 238 N.J. Super. 132, 139 (App. Div.

1990)). Therefore, where the parties’ intent “is plain and the language is clear

and unambiguous, a court must enforce the agreement as written, unless doing

so would lead to an absurd result.” Quinn, 225 N.J. at 45.

      A party violates the terms of a contract by failing to fulfill a requirement

enumerated in the agreement. To prevail on a claim that the terms of a

contract were violated, a plaintiff must prove four elements:

            first, that the parties entered into a contract containing
            certain terms; second, that [the] plaintiff did what the
            contract required [the plaintiff] to do; third, that [the]
            defendant did not do what the contract required [the
            defendant] to do, defined as a breach of the contract;
            and fourth, that [the] defendant’s breach, or failure to
            do what the contract required, caused a loss to the
            plaintiff.

            [Globe Motor Co. v. Igdalev, 225 N.J. 469, 482 (2016)
            (citations and quotation marks omitted; alterations in
            original omitted or not noted).]

                                        2.

      While the question of whether Timothy’s suicide resulted in a breach of

the MSA is a matter of first impression in New Jersey, other jurisdictions have

considered the question. For example, in Terry v. Terry, 788 So. 2d 1129 (Fla.

Dist. Ct. App. 2001), a Florida appellate court examined the following facts.

In 1993, a divorcing husband and wife entered into an agreement requiring the
                                       13
husband to purchase and maintain a life insurance policy for the benefit of the

wife. Id. at 1129-30. The husband did not buy the policy until 1997, after the

wife moved for contempt. Id. at 1130. The acquired policy included a two-

year suicide exclusion. Ibid. The husband remarried, and later committed

suicide within the two-year exclusion period, which prevented the first wife

from recovering under the policy. Ibid. The Florida court found in favor of

the husband’s estate, holding that the first wife could not recover because she

waited four years before moving to enforce the husband’s insurance obligation.

Id. at 1131.

      Also, in Tintocalis the husband was required to “immediately secure”

and “maintain” a life insurance policy benefiting his wife until his alimony

obligation ended. 25 Cal. Rptr. 2d at 657. The husband purchased a life

insurance policy with a two-year suicide exclusion. Ibid. The husband

committed suicide within the exclusion period. Ibid. The California Court of

Appeals for the Second District found that the husband was required to

maintain the life insurance policy so that, in the case of his death, the wife

could receive “some measure of financial support.” Id. at 659. The court

concluded that the husband’s actions could not “reasonably be equated with

‘maintaining’ the policy,” because the wife could not recover on the policy




                                        14
after the husband’s death. Id. at 658. The court therefore held that the estate

was financially responsible for the wife’s loss. Ibid.

      We first note that here, unlike Terry, there is no equitable consideration,

such as delay, militating against moving defendants’ recovery. Tintocalis,

however, is analogous and persuasive. As in Tintocalis, the plain language of

the MSA here required Timothy to “maintain” a life insurance policy for the

benefit of the children. Although the MSA does not define “maintain,”

Black’s Law Dictionary defines “maintain” to mean “[t]o continue

(something).” Black’s Law Dictionary 1039 (9th ed. 2009). The life insurance

policy purchased by Timothy for the benefit of the children did not “continue”

after his suicide. More importantly, his act of suicide deprived the children of

the intended benefits of the policy. Therefore, Timothy’s suicide cannot

“reasonably be equated with ‘maintain[ing]’ the policy,” Tintocalis, 25 Cal.

Rptr. 2d at 658, and we determine that Timothy’s suicide constituted a breach

of the MSA -- it thwarted the MSA’s intent to provide for the children’s

support in the event of his death.

                                       V.

      Having concluded that Timothy breached the MSA by failing to do what

the agreement required, see Globe Motor Co., 225 N.J. at 482, we turn to the

question of remedy. A breaching party is “liable for all of the natural and


                                       15
probable consequences of the breach of [the] contract.” Pickett v. Lloyd’s,

131 N.J. 457, 474 (1993). We therefore consider the distribution of damages

from Timothy’s estate.

      In doing so, we are mindful that the Superior Court, Chancery Division

“has considerable discretion, applying equitable principles, to condition the

relief it gives a litigant.” Kingsdorf v. Kingsdorf, 351 N.J. Super. 144, 157

(App. Div. 2002). “Applying principles of fairness and justice, a judge sitting

in a court of equity has a broad range of discretion to fashion the appropriate

remedy in order to vindicate a wrong consistent with the principles of fairness,

justice and the law.” Graziano v. Grant, 326 N.J. Super. 328, 342 (App. Div.

1999). Since a marital settlement agreement “fall[s] within the category of

contracts enforceable in equity,” Peterson v. Peterson, 85 N.J. 638, 642 (1981),

those same principles apply in this case.

      Initially, we repeat that the MSA’s requirement for Timothy to maintain

$750,000 of life insurance was intended to secure Timothy’s child support

obligations. Those obligations were substantial, and consisted of monthly

payments of $1551, as well as payment of a significant percentage of medical

insurance for the children, their unreimbursed health costs, extracurricular

activities, cell-phone expenses, college or trade school tuition, application




                                       16
fees, preadmission standardized tests, room and board, activity fees, lab fees,

books, supplies, and transportation.

      The MSA’s clear and unambiguous handwritten clause provides for the

measure of moving defendants’ loss occasioned by Timothy’s breach -- “any

outstanding obligations owed under this Agreement.” At the time of

Timothy’s death, the three children were ages sixteen, fourteen, and eleven.

Today, none of the children are emancipated and two are attending college.

Timothy’s child support obligations under the MSA have been owed to the

children since his death in 2014.

      If the outstanding obligations are a sum certain, then a court should hold

the estate liable for that amount. Konczyk v. Koncyzk, 367 N.J. Super. 512,

513-14 (App. Div. 2004). Here, we defer to the facts found by the Chancery

Division that “the calculation of future child [support] and alimony payments

relies on too many uncertainties” -- such as medical expenses for serious

illness or injury and college tuition and living expenses -- and an actual

calculation of damages would be too speculative. The court concluded that the

circumstances warranted payment of the remaining assets of the estate to the

children because the amount owed to them exceeded the estate’s net assets.

      In light of Timothy’s substantial child support obligations and the

number of years for which it has been and will be owed, common sense


                                       17
demands that we respect the Chancery judge’s exercise here of his “broad

range of discretion to fashion the appropriate remedy.” Graziano, 326 N.J.

Super. at 342. That conclusion more accurately reflects the scope of

Timothy’s obligations than the appellate panel’s reliance on the policy limit.

With that modification, we affirm the judgment of the panel because

Timothy’s outstanding child support obligations exceed the value of the

remaining assets of Timothy’s estate. In a closer case, a remand for a precise

calculation of damages would be appropriate. Here, because there would be no

remaining estate assets to pay Sandra’s claims, remand for a precise damages

calculation is unnecessary.

                                      VI.

      For the reasons set forth above, we affirm as modified the judgment of

the Appellate Division.



    CHIEF JUSTICE RABNER and JUSTICES LaVECCHIA, ALBIN,
PATTERSON, FERNANDEZ-VINA, and TIMPONE join in JUSTICE
SOLOMON’S opinion.




                                       18